COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Felton, Judge Haley and Senior Judge Coleman


LENORD L. WILKINS
                                                                MEMORANDUM OPINION*
v.     Record No. 1744-07-3                                         PER CURIAM
                                                                  NOVEMBER 20, 2007
MAILCON AND
AMERICAN ZURICH INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Terry L. Armentrout; Armentrout & Armentrout, P.L.C., on brief),
                 for appellant.

                 (Susan A. Evans; Daniel L. Voss; Siciliano, Ellis, Dyer &
                 Boccarosse, PLC, on brief), for appellees.


       Lenord L. Wilkins appeals a decision of the Workers’ Compensation Commission finding

he failed to prove entitlement to an award of temporary total disability benefits beginning

April 3, 2006 and continuing. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Wilkins v. Mailcon et. al., VWC File No. 217-43-61

(June 19, 2007). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.